Opinion issued April 4, 2008
 










In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00203-CV
____________

IN RE ANN T. GARRETT, Relator




Original Proceeding on Petition for Writ of Injunction




MEMORANDUM  OPINION

          Relator, Ann T. Garrett, has filed a petition for writ of injunction in this Court,
seeking to enjoin the respondents—Country Club Estates, Inc., Bernice Bryan, Mike
Cooper, Carlton A. Getty, Jimmy Hayley, Ralph E. Holm, Donald Lera, Merrit
Lockwood, Robert Lundy, Carols Price, William T. Spillar, Grace Thomas, Dixie
Walker Jr., and Matthew C. Wilson—from distributing certain corporate proceeds
during the pendency of a related interlocutory appeal in this Court, Garrett v. Country
Club Estates, Inc. et al., No. 01-08-00196-CV.
  After due consideration, the Court
denies the petition for writ of injunction.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Alcala.